UNITEI) STA'I`ES I)IS'I`RICT COURT
WESTERN DISTRICT OF LOUISIANA
LAKE CHARLES DIVISI()N

ANASTASIA SINEGAL : DOCKET NO. 2:18-€\/-1143
VERSUS : JU])GE SUMMERHAYS

LAKE CHARLES POLICE DEP’T,
ET AL. : MAGISTRATE JUDGE KAY

JUDGMENT

For the reasons Stated in the Report and Recornmendation {doc. 16] of the Magistrate ludge
previously filed herein, a de novo determination of the issues, determining that the findings are
correct under the applicable law, and noting the lack of objections to the Report and
Recommendation in the record;

IT IS ORDERED that the Golden Nugget defendants’ Motion to Dismiss [doc. 7] be
GRANTED and that all claims against defendants Mallory Bellard and Golden Nugget, LLC be
DISMISSED WITH PREJUDICE under Federal Rule of Civil Procedure lZ(c). lt is further
ORDERED that the municipal defendants’ Motion to Dismiss [doc. 12] be GRANTED IN PART
and ]}ENIED IN PART, With all claims against the Lake Charles Police Department and Chiet`
of Police Don Dixon, as Well as all claims against defendants Jackson and Ewing With the
exception of the § 1983 excessive force claims and the assault and battery claims brought under
Louisiana tort laW, I)ISMISSED WITH PRE.]UDICE under Rule lZ(c).

THUS DONE AND S_lGNEB in Cha bars this 24th day of January, 2019.
/W"“`“\

  

RoBERT R stMERHAYS \d\
UNITED sTATES DISTRICT JUDG

 

 

